Case: 20-40650      Document: 00516153682         Page: 1     Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     January 4, 2022
                                  No. 20-40650                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   Larry Pearson,

                                                             Plaintiff—Appellant,

                                       versus

   Kimberly William; JJ Pitts; Jerry Haggard,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:17-CV-81


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Larry Pearson, Texas prisoner # 1249095, appeals the district court’s
   dismissal of his 42 U.S.C. § 1983 suit, which raised allegations concerning a
   failure to protect him and deprivation of property, for failure to state a claim
   upon which relief could be granted under 28 U.S.C. § 1915(e)(2)(B)(ii). To


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40650       Document: 00516153682              Page: 2     Date Filed: 01/04/2022




                                        No. 20-40650


   raise a viable § 1983 claim, one must show that a state actor infringed his
   constitutional rights. Doe v. Rains County Indep. Sch. Dist., 66 F.3d 1402,
   1406 (5th Cir. 1995). We review the dismissal under the de novo standard.
   Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).
           To raise a viable failure to protect claim, a prisoner must show that
   prison officials were deliberately indifferent to his safety needs. Farmer v.
   Brennan, 511 U.S. 825, 837 (1994). Pearson shows no error in connection
   with the district court’s determination that he had not met this standard but
   instead insists that he is entitled to relief because prison protocols were
   ignored. He is wrong. See Stanley v. Foster, 464 F.3d 565, 569 (5th Cir. 2006);
   Doe, 66 F.3d at 1406. We decline to consider the facts and arguments he
   presents in support of this claim that were not raised in the district court. See
   Theriot v. Parish of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999); Leverette
   v. Louisville Ladder Co., 183 F.3d 339, 341-42 (5th Cir. 1999).
          “Under the Parratt/Hudson 1 doctrine, a deprivation of a
   constitutionally protected property interest caused by a state employee’s
   random, unauthorized conduct does not give rise to a § 1983 procedural due
   process claim, unless the State fails to provide an adequate postdeprivation
   remedy.” Allen v. Thomas, 388 F.3d 147, 149 (5th Cir. 2004) (internal
   quotation marks and citation omitted).              The Texas tort of conversion
   provides an adequate state post-deprivation remedy to prisoners who claim
   due process violations based on deprivation of their property. Murphy v.
   Collins, 26 F.3d 541, 543-44 (5th Cir. 1994). The district court’s rejection of
   Pearson’s deprivation of property claim was grounded in these principles and
   was thus sound, and Pearson shows no error in connection with it. His



           1
             Hudson v. Palmer, 468 U.S. 517 (1984); Parratt v. Taylor, 451 U.S. 527 (1981),
   overruled in part by Daniels v. Williams, 474 U.S. 327, 330–31 (1986).




                                              2
Case: 20-40650     Document: 00516153682          Page: 3   Date Filed: 01/04/2022




                                   No. 20-40650


   argument that the deprivation was the result of the defendants ignoring
   prison policy fails to state a § 1983 claim upon which relief can be granted.
   Stanley, 464 F.3d at 569; Doe, 66 F.3d at 1406. His argument that he raised a
   claim of stolen property and not deprivation of property shows no error
   because he cites nothing to show a material difference between the two
   phrases. The judgment of the district court is AFFIRMED.




                                         3